                                                    COURT
                    IN THE UNITED STATES BANKRUPTCY
                             NORTHERN DISTRICT OF OHIO
                                  AKRON DIVISION


                                             CHAPTER PROCEEDING
     INRE:

      CLIFFORD LOUZADER                      Case No.: 21-5007-amk
      SHANDA S. LOUZADER

      Debtors                                JUDGE ALAN M. KOCIK

                                             OBJECTION TO CLAIM


               Now comes Debtors Cliford Louzader and Shanda Louzader, by and

      through the undersigned counsel, who, pursuant to 11 U.S.C. 502, and

      Bankruptoy Rule 3007, respectuly objects to the Proof of Claim filed by West

     Coast Capital Group, Claim Number 2.

                                                    s/Bruce Hall
                                                    Bruce Hal (#0007307)
                                                    Attorney for Debtors
                                                    229 West Liberty Street
                                                    Medina, Ohio 44256
                                                    (330) 723-8754
                                                    (330) 722-1968 (fax)
                                                    bhall160229@gmail.com




                                          SERVICE

           Icertify that on February            2020, a true and accurate copy of
                                     .                                            the
    foregoing Notice was served:

    Via the Court's ECF System on these entitles and individuals who are listred on
    the Court's lectronic Mail Notice List:

    Office of the United States Trustee




21-50072-amk      Doc 9    FILED 02/12/21       ENTERED 02/12/21 16:58:47            Page 1 of 3
  ** electronic notification**


  Keith Ruscinki, Trustee
  efilings@ch13akron.com

  Molly Slutsky Simons
  Sottile& Barile
  394 Wards Corner Road, Suite 180
  Loveland, OH 45140

   And by regular U.S. mail, postage prepaid, on:

   Clifford Louzader, Debtor
  6785 Fawndale Drive
  Medina, OH 44256

  Shanda S. Louzader
  6785 Fawndale Drive
  Medina, OH 44256

 All creditors (see attached)


                                                s/Bruce Hall
                                                    Bruce Hall (#O007307)
                                                    Attorney for Debtors




                                       2



21-50072-amk      Doc 9     FILED 02/12/21   ENTERED 02/12/21 16:58:47      Page 2 of 3
FCI
8180 East Kaiser Blvd.
Anaheim, CA 92808

Scotile & Barile
7530 Luceme Drive
Suite 210
Cleveland, OH 44130

Shellpoint Morigage

West Coast Capial Group Imnc.
7911 Wamer Avenue
Huntington Beach, CA 92647




  21-50072-amk           Doc 9   FILED 02/12/21   ENTERED 02/12/21 16:58:47   Page 3 of 3
